USCA11 Case: 21-10281    Date Filed: 02/10/2022   Page: 1 of 11




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10281
                 Non-Argument Calendar
                 ____________________

KELVIN DAISE, JR.,
                                            Plaintiff-Appellant,
versus
STATE OF WASHINGTON,
WASHINGTON STATE LIQUOR AND CANNABIS BOARD,
WASHINGTON STATE EMPLOYMENT SECURITY
DEPARTMENT,
WASHINGTON STATE PUBLIC EMPLOYEES RELATIONS
COMMISSION,
WASHINGTON STATE ETHICS BOARD, et. al,
USCA11 Case: 21-10281            Date Filed: 02/10/2022         Page: 2 of 11




2                          Opinion of the Court                      21-10281

                                                    Defendants-Appellees.


                        ____________________

            Appeal from the United States District Court
                for the Southern District of Florida
               D.C. Docket No. 2:20-cv-14289-KMM
                     ____________________



Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.


PER CURIAM:


        Plaintiff Kelvin Daise, Jr., proceeding pro se, 1 appeals the
district court’s orders dismissing without prejudice Plaintiff’s sec-
ond amended complaint and denying Plaintiff’s motion for recon-
sideration of that dismissal. 2 Plaintiff also appeals the district


1 We read liberally briefs filed by pro se litigants. See Timson v. Sampson, 518
F.3d 870, 874 (11th Cir. 2008).
2 Generally speaking, an involuntary dismissal without prejudice constitutes
a final order for purposes of appeal. See Justice v. United States, 6 F.3d 1474,
1481 (11th Cir. 1993); see also Robinson v. Fed. Nat’l Mortg. Ass’n, 673 F.2d
1247, 1249 (11th Cir. 1982) (concluding that an order dismissing involuntarily
an action without prejudice, while leaving open the possibility of an amended
USCA11 Case: 21-10281            Date Filed: 02/10/2022         Page: 3 of 11




21-10281                   Opinion of the Court                               3

court’s denial of Plaintiff’s motion for leave to proceed in forma
pauperis (“IFP”) and the district court’s striking of Plaintiff’s mo-
tion for default judgment. No reversible error has been shown; we
affirm.
        In August 2020, Plaintiff filed pro se this civil action against
the State of Washington. Plaintiff moved for leave to proceed IFP.
The district court -- pursuant to 28 U.S.C. § 1915(e) -- dismissed sua
sponte and without prejudice Plaintiff’s amended complaint for
failure to state a claim. The district court explained that Plaintiff’s
complaint constituted an impermissible shotgun pleading, lacked
sufficient information and specificity to enable the district court to
determine whether Plaintiff’s claims might be barred by the Elev-
enth Amendment, and included non-cognizable claims. The dis-
trict court ordered Plaintiff to amend his complaint to cure the
identified deficiencies. The district court ordered Plaintiff’s case
administratively closed and denied as moot all pending motions,
including Plaintiff’s pending IFP motion.
      Plaintiff filed timely a second amended complaint. Plaintiff
named as defendants the State of Washington, which he said in-
cluded “Washington State Liquor and Cannabis Board, Washing-
ton State Employment Security Department, Washington State
Public Employees Relations Commission, Washington State Hu-
man Rights Commission, Thurston County, [and] Pierce County.”


complaint, becomes a final order if the plaintiff elects to appeal the dismissal
instead of amending the complaint).
USCA11 Case: 21-10281         Date Filed: 02/10/2022     Page: 4 of 11




4                       Opinion of the Court                  21-10281

Plaintiff purported to assert claims for unlawful employment dis-
crimination and retaliation based on race and sex, invasion of pri-
vacy, violations of due process and equal protection, and inten-
tional infliction of emotional distress. As relief, Plaintiff sought a
declaratory judgment as well as compensatory and punitive dam-
ages.
       The district court reopened Plaintiff’s case and ordered
Plaintiff to “pay the filing fee, or request that the Court reopen his
prior Motion to Proceed In Forma Pauperis on or before October
21, 2020.” Plaintiff paid the filing fee on 5 October.
       On 19 October 2020, the district court issued a pretrial order
setting forth certain deadlines (“Scheduling Order”). In the Sched-
uling Order, the district court ordered the parties to file a joint
scheduling report within 10 days of the joint scheduling confer-
ence: a conference that was required to be held (at the latest) within
60 days of reopening Plaintiff’s case. If defendants were not served
prior to the established deadline, the district court directed Plaintiff
to move for an enlargement of time, not to exceed 90 days from
the reopening of Plaintiff’s case. The district court also advised that
failure to file the joint scheduling report could result in dismissal of
the case. Plaintiff never filed a joint scheduling report and never
moved for an enlargement of time.
       On 14 December 2020, Plaintiff moved -- under Fed. R. Civ.
P. 55 -- for default judgment based on defendants’ failure to re-
spond to his complaint. The district court struck Plaintiff’s motion,
explaining that it could not enter a default judgment until after the
USCA11 Case: 21-10281         Date Filed: 02/10/2022     Page: 5 of 11




21-10281                Opinion of the Court                          5

clerk had entered a default against the party that had purportedly
failed to defend. Plaintiff then moved for the clerk to enter default
against defendants. In response to Plaintiff’s motions, the clerk en-
tered a “Non-Entry of Default” and stated that no executed sum-
mons or executed waiver of service had been entered on the
docket.
        On 31 December 2020 -- 91 days after Plaintiff’s case was re-
opened -- the district court sua sponte dismissed without prejudice
Plaintiff’s case. The district court explained that the deadline for
filing a joint scheduling report had expired and that no extension
had been requested. The district court said that “[t]he Parties may
move to reopen this matter upon the Parties filing a joint schedul-
ing report.” The district court later denied Plaintiff’s motions for
rescission and for reconsideration of the dismissal order.


                                      I.


         On appeal, Plaintiff contends that the district court abused
its discretion when the district court ordered Plaintiff to pay a filing
fee without first ruling on Plaintiff’s motion for IFP or otherwise
providing notice that Plaintiff was unentitled to IFP status. Plain-
tiff’s argument misstates the record.
        After Plaintiff filed his second amended complaint, the dis-
trict court issued an order reopening Plaintiff’s case. In that order,
the district court noted that Plaintiff’s earlier-filed IFP motion had
USCA11 Case: 21-10281         Date Filed: 02/10/2022      Page: 6 of 11




6                       Opinion of the Court                   21-10281

been denied as moot and that Plaintiff had filed no renewed IFP
motion. The district court then ordered Plaintiff to either pay the
required filing fee or to move to reopen his initial IFP motion. De-
spite having been given the express option to do so, Plaintiff never
sought to reopen his IFP motion. Instead, Plaintiff paid the re-
quired filing fee on 5 October. On this record, we see no abuse of
discretion.


                                      II.


        Plaintiff next challenges the district court’s striking of Plain-
tiff’s 14 December 2020 motion for default judgment. In striking
Plaintiff’s motion, the district court said that “default judgment
cannot be entered until the Clerk of the Court has entered default
against a party that has failed to defend.”
        On appeal, Plaintiff contends that default judgment was ap-
propriate under Fed. R. Civ. P. 55: Plaintiff says he effected proper
service on defendants and defendants failed to plead or defend
against Plaintiff’s suit within the pertinent time. Plaintiff claims the
district court clearly erred by requiring Plaintiff to first request an
entry of default from the clerk: an error Plaintiff says violated his
due process and equal protection rights under the Fourteenth
Amendment.
       We review the district court’s order striking Plaintiff’s mo-
tion for default judgment under an abuse-of-discretion standard.
USCA11 Case: 21-10281           Date Filed: 02/10/2022        Page: 7 of 11




21-10281                  Opinion of the Court                              7

See Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1244 (11th
Cir. 2015) (reviewing for abuse of discretion the denial of a motion
for default judgment); State Exchange Bank v. Hartline, 693 F.2d
1350, 1352 (11th Cir. 1982) (reviewing the district court’s decision
to strike a pleading under an abuse-of-discretion standard).
       Rule 55 presents a two-step process for a plaintiff to obtain a
default judgment. First, a plaintiff must apply to the clerk for an
entry of default. See Fed. R. Civ. P. 55(a). Under Rule 55(a), the
clerk of court “must enter” a default against a party who “has failed
to plead or otherwise defend, and that failure is shown by affidavit
or otherwise.” Fed. R. Civ. P. 55(a). Second, after the clerk’s entry
of default -- and if “the plaintiff’s claim is [not] for a sum certain or
a sum that can be made certain by computation”3 -- the plaintiff
“must apply to the court for a default judgment.” See Fed. R. Civ.
P. 55(b). The district court may then “conduct hearings or make
referrals . . . when, to enter or effectuate judgment, it needs to: (A)
conduct an accounting; (B) determine the amount of damages; (C)
establish the truth of any allegation by evidence; or (D) investigate
any other matter.” Fed. R. Civ. P. 55(b)(2).
        The district court abused no discretion in requiring Plaintiff
to first seek an entry of default under Rule 55(a) before the district
court would consider Plaintiff’s motion for a default judgment un-
der Rule 55(b). The district court’s order is consistent with the


3 The operative complaint in this case does not present a claim for a sum cer-
tain or the like.
USCA11 Case: 21-10281        Date Filed: 02/10/2022      Page: 8 of 11




8                       Opinion of the Court                 21-10281

procedure set out in Rule 55. Furthermore, under Rule 55, a clear
distinction exists between the clerk’s entry of default (which
“must” be entered upon the defendant’s failure to plead or defend)
and the district court’s entry of a default judgment (which requires
an evidentiary hearing and other proceedings). See SEC v. Smyth,
420 F.3d 1225, 1231 (11th Cir. 2005). In his motion for default judg-
ment, Plaintiff asserted only that Defendants had failed to plead or
otherwise to defend within the required time: arguments that per-
tained to a clerk’s entry of default, not the district court’s entry of
default judgment.
       To the extent Plaintiff challenges the clerk’s non-entries of
default, those docket entries are not final appealable orders over
which we have jurisdiction. For background, see 28 U.S.C. § 1291.


                                     III.


      Plaintiff next challenges the district court’s dismissal without
prejudice of his second amended complaint.
       We review for abuse of discretion a district court’s dismissal
of a case for failure to comply with court orders. See Foudy v. In-
dian River Cty. Sheriff’s Off., 845 F.3d 1117, 1122 (11th Cir. 2017).
       “A district court has inherent authority to manage its own
docket so as to achieve the orderly and expeditious disposition of
cases.” Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape
USCA11 Case: 21-10281         Date Filed: 02/10/2022      Page: 9 of 11




21-10281                Opinion of the Court                           9

Serv., Inc., 556 F.3d 1232, 1240 (11th Cir. 2009) (quotation omitted).
This authority permits a district court to dismiss a claim if the plain-
tiff fails to prosecute or fails to comply with a court order. Id.
“While dismissal is an extraordinary remedy, dismissal upon disre-
gard of an order, especially where the litigant has been forewarned,
generally is not an abuse of discretion.” Moon v. Newsome, 863
F.2d 835, 837 (11th Cir. 1989). In addition, a dismissal without prej-
udice is generally not considered an abuse of discretion because the
plaintiff may still refile. See Dynes v. Army Air Fore Exch. Serv.,
720 F.2d 1495, 1499 (11th Cir. 1983) (determining that the district
court’s dismissal of a case based on plaintiff’s failure to file a court-
ordered brief was not an abuse of discretion because the case was
dismissed without prejudice); Boazman v. Econ. Lab., Inc., 537
F.2d 210, 212-13 (5th Cir. 1976) (providing that a district court’s dis-
missal without prejudice is generally subject to “a less stringent
standard of review . . . because the plaintiff would be able to file his
suit again.”).
         Under the circumstances presented in this case, the district
court abused no discretion in dismissing without prejudice Plain-
tiff’s second amended complaint. In its Scheduling Order, the dis-
trict court ordered the parties to file a joint scheduling report by a
set time and warned that failure to comply with the Scheduling Or-
der could result in dismissal. Plaintiff, however, never filed either
the required joint scheduling report or a motion for an extension
of time to do so. Given these facts -- and that the district court’s
dismissal was made without prejudice and that the district court
USCA11 Case: 21-10281           Date Filed: 02/10/2022         Page: 10 of 11




10                         Opinion of the Court                      21-10281

gave Plaintiff the opportunity to reopen the case upon filing the
required document -- we cannot conclude that the district court
abused its discretion. 4


                                          IV.


        The district court also abused no discretion in denying Plain-
tiff’s motions for reconsideration of its dismissal. In his motions for
reconsideration, Plaintiff never disputed his failure to comply with
the district court’s Scheduling Order. Nor did Plaintiff explain his
failure to seek an extension of time. Plaintiff asserted only that he
had tried unsuccessfully to contact defendants about the schedul-
ing hearing. In his motions, Plaintiff focused chiefly on arguments
he had already raised in his motions for default and for default judg-
ment. In short, Plaintiff demonstrated no “extraordinary circum-
stances” that would have warranted reconsideration. See M.G. v.
St. Lucie Cty. Sch. Bd., 741 F.3d 1260, 1262 (11th Cir. 2014) (“Mo-
vants for reconsideration must show ‘extraordinary circumstances
justifying the reopening of a final judgment.’” (alteration omitted));
Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir.


4 Plaintiff contends for the first time on appeal that the Scheduling Order vio-
lated Fed. R. Civ. P. 26(f)(1). Plaintiff also makes a conclusory argument --
without citation to authority or arguments in support -- that the Scheduling
Order violated Plaintiff’s Fourteenth Amendment rights to due process and
equal protection. These arguments are not properly before us on appeal.
USCA11 Case: 21-10281       Date Filed: 02/10/2022     Page: 11 of 11




21-10281               Opinion of the Court                        11

2009) (“A motion for reconsideration cannot be used to ‘relitigate
old matters, raise argument or present evidence that could have
been raised prior to the entry of judgment.’”). That the district
court -- in denying reconsideration -- said repeatedly that it would
reopen Plaintiff’s case upon the filing of the joint scheduling report
further demonstrates no abuse of discretion.
      AFFIRMED.